DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel ("An Architecture for a Safety-Critical Steer-by-Wire System") in view of Katzourakis (US 10351162 B1).
Regarding claim 1, Pimentel teaches a steer-by-wire steering system, comprising: 
an operation member to be operated by a driver; See FIG. 2 where the “Hand Wheel” (also known as steering wheel) is part of the steer-by-wire system.
a two-system reaction force applying device including two reaction force controllers corresponding to two systems, the reaction force applying device being configured to, in each of the two systems, obtain operation information that is information relating to an operation degree of the operation member and apply an operation reaction force to the operation member based on the operation information; See Table 1 and FIG. 3A where “A1-a” and “A1-b” (redundant actuators) are primary and redundant feedback torque actuators at the hand-
a two-system steering device including two steering controllers corresponding to two systems, the steering device being configured to, in each of the two systems, steer a wheel based on the operation information; See Table 1 and FIG. 3A where “MC3” and “MC4” (redundant microcontrollers) are the two steering controllers configured to steer a wheel based on the operation information. “They handle sensors and actuators signals at the road wheel.” (Table 1) The microcontrollers control the actuators to turn the road wheel.
an operation information obtaining device configured to obtain the operation information independently of the reaction force applying device; See Table 1 and FIG. 3A where the sensors “S1-a” and “S1-b” are steering angle sensors at the hand wheel and sensors “S2-a” and “S2-b”are feedback torque sensors at the hand-wheel. These sensors obtain operation information independent from the reaction force applying device, and doesn’t depend on the reaction force applying device.
two dedicated communication lines one of which information-transmittably and information-receivably connects one of the two reaction force controllers and one of the two steering controllers to each other, and the other of which information-transmittably and information-receivably connects the other of the two reaction force controllers and the other of the two steering controllers to each other; See Table 1 where “CAN1” and “CAN2” are a primary and redundant CAN bus. See FIG. 3A where “CAN1” and “CAN2” are capable of bi-directional communication between one of the two reaction force controllers (“A1-a” and “A2-a”) and one of the two steering controllers (“MC3” and “MC4”).
and a first communication bus to which the operation information obtaining device is at least information-transmittably connected and to which the two steering controllers and the auxiliary steering device are at least information-receivably connected. See FIG. 3A where the sensors “S1-a” and “S2-a” are connected to the steering controller “MC3” and “MC4” via “CAN1” (first communication bus) and “CAN2”.
Pimentel teaches all of the elements of the invention as stated above except an auxiliary steering device capable of changing a direction of a vehicle on which the steer-by-wire steering system is installed, independently of the steering device; and a first communication bus to which the auxiliary steering device is at least information-receivably connected.
Katzourakis (US 10351162 B1) teaches it is known to provide an auxiliary steering device capable of changing a direction of a vehicle, independently of the steering device, and a first communication bus to which the auxiliary steering device is at least information-receivably connected. See Col. 16 lines 25-55 and FIG. 8, where the steer-by-braking module 816 is configured to apply a braking force to one or more wheels in order to provide a steer-by-braking functionality. In the event of a steering mechanism breakdown, steer-by-braking is employed. Also see FIG. 1 where the steer-by-brake system is connected to the global controller 140, which is part of the computer system 1100 seen in FIG. 10, via a communication bus (See Col. 18 lines 12-16)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pimentel to incorporate the teachings of Katzourakis and provide an auxiliary steering device capable of changing a direction of a vehicle 

Regarding claim 5, Pimentel in view of Katzourakis teaches the steer-by-wire steering system according to claim 1.  Pimentel in view of Katzourakis teaches all of the elements of the current invention as stated above except further comprising a third communication bus to which each of the two reaction force controllers, each of the two steering controllers, and the auxiliary steering device are connected. Pimentel in view of Katzourakis teaches the connection of the two reaction force controllers, each of the two steering controllers, and the auxiliary steering device to the first and second communication bus. Katzourakis teaches a third communication bus as seen in Katzourakis FIG. 8 and Col. 18 lines 22-30 where the steer-by-braking module 816 is connected to the global controller 140 for steering a wheel of a vehicle. By modifying Pimentel to include the teachings of Katzourakis, the auxiliary steering device is already connected to the global controller through a third communication bus. See Col. 18, lines 1-17 where the various elements of the computer system 1100 (including the steer-by-braking module 816) are able to communicate with each other by way of one or more communication buses.

the steer-by-wire steering system according to claim 1, wherein the auxiliary steering device is a brake system installed on the vehicle on which the steer-by-wire steering system is installed and capable of applying a braking force to right and left wheels independently of each other. See Katzourakis Col. 16, lines 39-55, where the auxiliary steering device is a brake system installed on the vehicle and, “in response to the braking force 902, which provides a rear-ward-directed force at the contact patch, a moment 904 is generated in the clockwise direction about the steering axis As, causing the right front wheel 202 to turn to the right. Therefore, in the event of a left turn, the steer-by-braking module 8166 may engage a brake on the right front wheel 202 in order to turn left.
	
	Regarding claim 9, Pimentel in view of Katzourakis teaches the steer-by-wire steering system according to claim 1, 
wherein the two-system steering device is configured to, in each of the two systems, obtain steering information that is information relating to a steering degree of the wheel See Pimentel Table 1 and FIG. 3a, where the two-system steering device (“MC3” and “MC4”) are connected to the Sensors “S1-a” and “S1-b” which are primary and redundant steering angle sensors at the hand-wheel and 
wherein the two-system reaction force applying device is configured to, in each of the two systems, control the operation reaction force based on the steering information. See FIG. 3a where the Actuator “A1-a” provides feedback to the wheel based on the steering angle information obtained by the Sensor “S1-a”.

the steer-by-wire steering system according to claim 1, wherein the two-system reaction force applying device is configured to, in each of the two systems, control the operation reaction force based on vehicle speed information that is information relating to a running speed of the vehicle on which the steer-by-wire steering system is installed, 
and/or the two- system steering device is configured to, in each of the two systems, control a steering degree of the wheel based on the vehicle speed information that is information relating to the running speed of the vehicle on which the steer-by-wire steering system is installed. See Katzourakis Col. 11 lines 65-67 and Col. 12 lines 1-11 where the steering feel controller 604 can receive data from one or more sensors including a vehicle speed. Using this vehicle speed information, the steering feel controller 604 can emulate a physical system by providing a particular feel to the driver via the steering wheel. In other words, the desired steering wheel angle can be calculated for the imposed torque TTB.

Regarding claim 14, Pimentel in view of Katzourakis teaches the steer-by-wire steering system according to claim 10, wherein the vehicle speed information contains information sent from a brake system installed on the vehicle on which the steer-by-wire steering system is installed. See Katzourakis FIG. 8 where the steer-by-brake module 816 is part of the global controller 140. Also see FIG. 1 where the global controller 140 is connected to the vehicle sensors 124 in a way that the vehicle sensors 124 send vehicle speed information to the global controller 140. Along with the global controller 140 receiving the vehicle speed information, it .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel in view of Katzourakis, and further in view of Miura (US 20210016825 A1). 

	Regarding claim 11, Pimentel in view of Katzourakis teaches the steer-by-wire steering system according to claim 10. Pimentel in view of Katzourakis teaches all of the elements of the current invention as stated above except the steer-by-wire system according to claim 10 which is configured such that the vehicle speed information flows through the first communication bus. 
Miura teaches it is known to provide the vehicle speed information flowing to the first communication bus. See FIG. 1 where the vehicle speed sensor 12 is connected to the Superior ECU 50 via the first communication bus. See [0047] where the superior ECU 20 and the sensors may be in communication via a CAN (first communication bus). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pimentel in view of Katzourakis to have incorporated the teachings of Miura and provide the vehicle speed information flowing through the first communication bus. Doing so would allow the superior ECU 220 to determine the target yaw rates based on information obtained from the vehicle speed sensor, among other things. ([0119])
 

Claim 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel in view of Katzourakis as applied to claim 1 above, and further in view of Armbruster (US 20170019290 A1).
Regarding claim 2, Pimentel in view of Katzourakis teaches the steer-by-wire steering system according to claim 1. Pimentel in view of Katzourakis teaches all of the elements of the current invention as stated above except wherein at least one of the two steering controllers is information-untransmittably connected to the first communication bus.
Armbruster teaches that it is known to provide at least one of the two steering controllers to be information-untransmittably connected to the first communication bus. See [0003] where a fault named “babbling idiot” occurring in an automation system consisting of a plurality of computers, sensors, and actuators (which constitute nodes in a network) can be incurred. This term “babbling idiot” occurs when a node “transmits a large quantity of data and therefore occupies the network and hinders or even corrupts communication between other nodes.” Next, see FIG. 1 and [0049] where the six nodes K1-K6 are connected to one another via connections V1-V7. There is a unidirectional transmission direction between node K2 to the node K1 via a partial connection V21. Also, see [0054]-[0064] where if the node K2 is identified as a faulty node, it is removed from the network and can no longer overload the system with meaningless information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pimentel in view of Katzourakis and incorporate the teachings of Armbruster in order to provide at least one of the two steering 
Regarding claim 4, Pimentel in view of Katzourakis and further in view of Armbruster teaches the steer-by-wire steering system according to claim 3, wherein at least one of the two-38- reaction force controllers is information-untransmittably connected to the second communication bus. See Armbruster [0003] where the plurality of control computers, sensors, and actuators constitute nodes in a network. Also see [0054]-[0064] where if the node K2 is identified as a faulty node, it is removed from the network and can no longer overload the system with meaningless information.
Regarding claim 6, Pimentel in view of Katzourakis and further in view of Armbruster teaches the steer-by-wire steering system according to claim 5, wherein at least one of: at least one of the two reaction force controllers; and at least one of the two steering controllers is information-untransmittably connected to the third communication bus. See Klesing FIG. 1 and [0076] where, if the node K1 is found to be faulty, then node K1 can be blocked resulting in the node no longer being able to send any data into the network, therefore rendering it information-untransmittably connected to the third communication bus.

Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel in view of Katzourakis and Armbruster, and further in view of Hecker (US 20210129831 A1).
Regarding claim 12, Pimentel in view of Katzourakis and Armbruster teaches the steer-by-wire steering system according to claim 10, further comprising a second communication bus to which each of the two reaction force controllers and the auxiliary steering device are connected. See Armbruster [0003] where the plurality of control computers, sensors, and actuators constitute nodes in a network. Also see [0054]-[0064] where if the node K2 is identified as a faulty node, it is removed from the network and can no longer overload the system with meaningless information.
	Pimentel in view of Katzourakis and Armbruster teaches all of the elements of the current invention as stated above except the steer-by-wire steering system being configured such that the vehicle speed information flows through the second communication bus. 
	Hecker teaches that it is known to provide the vehicle speed information flowing through the second communication bus of the steer-by-wire system. See [0024] where the second electric energy source which supplies the steering device, is connected to the steering device via a communication bus on which they are both connected. Next, see [0126] where the electronic steering unit 29 of the steering device 26 communicates with a vehicle databus 122 which the brake control unit, electronic control device, and autopilot device are also connected. Also, see [0038] where the electric equipment is able to receive information involving the relative speed of the running vehicle. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pimentel in view of Katzourakis and Armbruster to incorporate the teachings of Hecker and provide the steer-by-wire steering system being configured such that the vehicle speed information flows through the second communication bus. In doing so, it enables the amount of wheel slip to be measured by the wheel rotational speed sensors 24. ([0121]) “Therefore, at least partially automated control of the brakes and of the steering of the vehicle is implemented, which may be as a function of driving operation conditions such as, for example, the vehicle speed, the distance and/or the relative speed with respect to a vehicle traveling ahead…” ([0126])

Regarding claim 15, Pimentel in view of Katzourakis and Armbruster, further in view of Hecker, teaches the steer-by-wire steering system according to claim 10, wherein the vehicle speed information contains information sent from a vehicle drive system installed on the vehicle on which the steer-by-wire steering system is installed. See Hecker [0121] where information from the wheel rotational speed sensors 24 is used to measure a slip of the wheel.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel in view of Katzourakis as applied to claim 1 above, and further in view of Klesing (US 20190100237 A1).
	Regarding claim 3, Pimentel in view of Katzourakis teaches the steer-by-wire steering system according to claim 1, further comprising a second communication bus to which each of the two reaction force controllers and the auxiliary steering device are connected. See Pimentel where the sensors “S1-a” and “S2-a” are connected to the steering controller “MC3” and “MC4” via “CAN1” and “CAN2” (second communication bus). 
Pimentel in view of Katzourakis teaches all of the elements of the current invention as stated above except the steer-by-wire steering system according to claim 1, further comprising a second communication bus to which the auxiliary steering device are connected. 

Klesing (US 20190100237 A1) teaches that it is known to provide an auxiliary steering device connected to a second communication bus. See FIG. 3 and [0031], where the MCU architecture 200 includes a backup CAN bus-2 connected to the backup MCU-2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pimentel in view of Katzourakis to incorporate the teachings of Klesing and provide a second communication bus to which the auxiliary steering device are connected. In doing so, in the event that the CAN communication becomes interrupted by other failures, “the back-up MCU sends CAN messages in the event of failure of the other primary MCU.” ([0032])
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pimentel in view of Katzourakis and Armbruster, and further in view of Kim (US 20190126971 A1) .
Regarding claim 13, Pimentel in view of Katzourakis and Armbruster teaches the steer-by-wire steering system according to claim 10, further comprising a third communication bus to which each of the two reaction force controllers, each of the two steering controllers, and the auxiliary steering device are connected. See Katzourakis Col. 18 lines 1-17 and 22-30.
Pimentel in view of Katzourakis and Armbruster teaches all of the elements of the current invention as stated above except the steer-by-wire steering system being configured such that the vehicle speed information flows through the third communication bus.
the steer-by-wire steering system being configured such that the vehicle speed information flows through the third communication bus. See [0060] where the control module 400 may control the sensors to receive vehicle speed information of the vehicle from the sensors. Also see [0249] and FIG. 22, where the computer system 1000 including the steer-by-wire system and sensors are able to communicate via a communication bus 1060.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pimentel in view of Katzourakis and Armbruster to incorporate the teachings of Kim and provide the steer-by-wire steering system being configured such that the vehicle speed information flows through the third communication bus. Doing so would “allow a driver to accurately perceive the state of collision or contact with an external object (e.g., a collision between a vehicle wheel and a curb, or the like). ([0010])

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, the previously cited prior art does not teach the various combinations of steering controllers and reaction force controllers to be information-untransmittably connected to the first and second communication buses.

	No combination of the above cited prior art or otherwise discovered prior art can be made in order to overcome the current invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/B.R.P./ 05/06/2021Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661